UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-31121 AVISTAR COMMUNICATIONS CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 88-0463156 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1875 South Grant Street, 10TH Floor, San Mateo, CA 94402 (Address of principal executive offices) (Zip Code)) Registrant's telephone number, including area code: (650) 525-3300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "accelerated filer," "large accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer o Non-accelerated filer o (Do not check if a small reporting company) Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x At April 12, 2010, 39,022,344 shares of common stock of the Registrant were outstanding. AVISTAR COMMUNICATIONS CORPORATION INDEX Page PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements (unaudited) 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4T. Controls and Procedures 19 PART II. OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 28 Item 4. Submissions of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 28 SIGNATURES 29 -i- PART I - FINANCIAL INFORMATION Item 1. Financial Statements AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS as of March 31, 2010 and December31, 2009 (in thousands, except share and per share data) March 31, 2010 December31, 2009 (unaudited) Assets: Current assets: Cash and cash equivalents $ 688 $ 294 Accounts receivable, net of allowance for doubtful accounts of $16 and $13 at March 31, 2010 and December31, 2009, respectively 812 1,027 Inventories 36 56 Prepaid expenses and other current assets 193 300 Total current assets 1,729 1,677 Property and equipment, net 208 147 Other assets 133 132 Total assets $ 2,070 $ 1,9566 Liabilities and Stockholders’ Equity (Deficit): Current liabilities: Line of credit $ 1,100 $ 11,250 Accounts payable 698 807 Deferred services revenue and customer deposits 1,635 2,008 Income taxes payable 360 23 Accrued liabilities and other 1,254 1,409 Total current liabilities 5,047 15,497 Long-term liabilities: Other liabilities 73 73 Total liabilities 5,120 15,570 Commitments and contingencies (Note 9) Stockholders’ equity (deficit): Common stock, $0.001 par value; 250,000,000 shares authorized at March 31, 2010 and December31, 2009; 40,205,219 and 40,159,466 shares issued and outstanding at March 31, 2010 and December31, 2009, respectively 40 40 Less: treasury common stock, 1,182,875 shares at March 31, 2010 and December31, 2009, at cost (53 ) (53 ) Additional paid-in-capital 102,839 102,504 Accumulated deficit (105,876 ) (116,105 ) Total stockholders’ equity (deficit) (3,050 ) (13,614 ) Total liabilities and stockholders’ equity (deficit) $ 2,070 $ 1,956 The accompanying notes are an integral part of these financial statements. -1- AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS for the three months ended March 31, 2010 and 2009 (in thousands, except per share data) Three Months Ended March 31, 2010 2009 (unaudited) Revenue: Product $ 82 $ 1,347 Licensing and sale of patents 14,149 120 Services, maintenance and support 545 1,163 Total revenue 14,776 2,630 Costs and expenses: Cost of product revenues* 153 375 Cost of services, maintenance and support revenues* 383 802 Income from settlement and patent licensing — (1,057 ) Research and development* 1,939 911 Sales and marketing* 613 723 General and administrative* 1,114 1,223 Total costs and expenses 4,202 2,977 Income (loss) from operations 10,574 (347 ) Other income (expense): Interest income 1 6 Other expense, net (9 ) (132 ) Total other income (expense), net (8 ) (126 ) Income (loss) before provision for (benefit from) income taxes 10,566 (473 ) Provision for (benefit from) income taxes 337 (58 ) Net income (loss) $ 10,229 $ (415 ) Net income (loss) per share – basic $ 0.26 $ (0.01 ) Net income (loss) per share –diluted $ 0.26 $ (0.01 ) Weighted average shares used in calculating basic net income (loss) per share 39,008 34,698 Weighted average shares used in calculating diluted net income (loss) per share 39,297 34,698 *Including stock based compensation of: Cost of product, services, maintenance and support revenue 23 60 Research and development 101 167 Sales and marketing 42 56 General and administrative 153 199 The accompanying notes are an integral part of these financial statements. -2- AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS for the three months ended March 31, 2010 and 2009 (in thousands) ThreeMonthsEnded March 31, 2010 2009 (unaudited) Cash Flows from Operating Activities: Net income (loss) $ 10,229 $ (415 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation 50 59 Compensation on equity awards issued to consultants and employees 319 482 Provision for doubtful accounts 3 — Changes in assets and liabilities: Accounts receivable 212 1,394 Inventories 20 44 Prepaid expenses and other current assets 107 62 Deferred settlement and patent licensing costs — 318 Other assets (1 ) — Accounts payable (109 ) 114 Deferred income from settlement and patent licensing and other — (1,371 ) Deferred services revenue and customer deposits (373 ) (1,781 ) Income taxes payable 337 (58 ) Accrued liabilities and other (155 ) (11 ) Net cash provided by (used in) operating activities 10,639 (1,163 ) Cash Flows from Investing Activities: Purchase of property and equipment (111 ) (20 ) Net cash used in investing activities (111 ) (20 ) Cash Flows from Financing Activities: Line of credit payments (11,250 ) (3,900 ) Proceeds from line of credit 1,100 500 Net proceeds from issuance of common stock 16 160 Net cash used in financing activities (10,134 ) (3,240 ) Net increase (decrease) in cash and cash equivalents 394 (4,423 ) Cash and cash equivalents, beginning of period 294 4,898 Cash and cash equivalents, end of period $ 688 $ 475 The accompanying notes are an integral part of these financial statements. -3- AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.
